DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-16 are pending.  Claims 6-16 remain withdrawn.   Claims 1-5 are under examination on the merits.  

Response to Amendment
The Amendment filed on 03/08/2021 has been entered.   


Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§103(a)
 
Applicants’ argument is on the ground that a notable difference between Applicant’s process and the ‘244 Patent’s process is in the reaction mixture wherein the ‘244 Patent teaches reacting a phenol with hydrogen peroxide in the co-presence of a crystalline titanosilicate catalyst, a polar solvent, and a cyclic ether; while Applicant’s process uses phenol, hydrogen peroxide, catalyst, and a solvent comprising an alcohol, or a mixture of alcohols.  However, Applicants fail to specify the “notable difference” which leads to significant products.   As stated in the previous Office action, the only difference between the preparation method of the ‘244 patent and the preparation method of Applicants’ disclosure disclosed at page 9 of the specification is the cyclic ether (e.g. 1,4-dixoane).  The ‘244 patent teaches using various amount of cyclic ether such as1,4-dixoane  leads to various P/O molar ratio of the resulting dihydric phenols (i.e. hydroquinone (P) and catechol (O), see Ex.1, Ex.2, and Com. Ex. 1 of TABLE 1.  In addition, Applicants’ specification describes the preparation process for the preparation of a composition comprising at least one compound selected from hydroquinone and catechol according to the invention, characterized in that it comprises a step (a) of reaction of phenol with hydrogen peroxide in the presence of a catalyst, in a solvent comprising an nd paragraph at page 9.  The transition phrase “comprising” is an open-ended one, and it does not exclude other polar solvents such as a cyclic ether (e.g. 1,4-dixoane).  Therefore, for one skilled in the art, the preparation process discloses in Applicants’ specification is the same or substantially same process with the process disclosed in the `244 patent.   When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. Applicants’ response fail to show the claimed composition is non-obvious over the composition disclosed by the ‘244 patent.    The rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,426,244 (“the `244 patent”).

Applicant’s claim 1 is drawn to a composition, comprising at least one compound selected from the group consisting of hydroquinone 
    PNG
    media_image1.png
    98
    275
    media_image1.png
    Greyscale
and catechol 
    PNG
    media_image2.png
    138
    142
    media_image2.png
    Greyscale
, and between 0.1 and 10,0000 ppm of at least one compound selected from the group consisting of 2-(alkoxy)phenols, 4-(alkoxy)phenols, 2-(alkyl)phenols, 4-(alkyl)phenols, (alkyl)catechols, (alkyl)hydroquinones, and alkoxybenzenes.


Determination of the scope and content of the prior art (MPEP §2141.01)
The `244 patent discloses a composition comprising at least one compound selected from the group consisting of hydroquinone and catechol, see TABLE 1 Exs.1-18.  In addition, the `244 patent discloses specific examples of making the composition thereof with various reaction for optimizing P/O (hydroquinone: catechol) ration with cyclic ether, wherein the synthetic method comprises reacting a phenol with hydrogen peroxide under suitable conditions to produce said dihydric phenols wherein said reaction is carried out in the presence of a crystalline titanosilicate catalyst and a cyclic ether, wherein the para- to ortho-isomer (i.e. hydroquinone and catechol) P/O ratio (P/O) is controlled by varying the ration of the cyclic ether to the phenols, see claims 1-19 of the `244 patent; and Examples 1-18 of TABLE 1.  In addition, the `244 patent teaches the reaction solvent further comprises a polar agent of methanol or ethanol, see claim 9 of the `244 patent.  The `244 patent discloses the catalyst used for making said composition is TS-1 (EXAMPLEs 1-18, and col. 6, lns. 1-29) and TS-2 (col. 6, lns. 30-55).  The `244 patent also teaches optimization of the reaction condition to make a composition of 

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instantly claimed composition and the composition of the `244 patent is that the `244 patent is silence on the by-product between 0.1 and 10,0000 ppm of at least one compound selected from the group consisting of 2-(alkoxy)phenols, 4-(alkoxy)-phenols, 2-(alkyl)phenols, 4-(alkyl)phenols, (alkyl)catechols, (alkyl)hydroquinones, and alkoxybenzenes.  

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, instant claim 1-5 would have been obvious over the `244 patent because the process of making the instantly claimed compositions according to applicant’s claims 6-16 is the same or substantially same process with the process disclosed in the `244 patent, which comprises reacting phenol with hydrogen peroxide in the presence of a catalyst in a solvent comprising an alcohol or a mixture of alcohols, wherein the catalyst is TS-1 or TS-2, the solvent of alcohol is methanol, ethanol, and/or water.  
Since the `244 patent teaches a process of making the composition in the presence of methanol or ethanol, the claimed limitation of 2-(alkoxy)phenols, 4-(alkoxy)phenols, 2-(alkyl)phenols, 4-(alkyl)phenols, (alkyl)catechols, (alkyl)hydroquinones, and/or alkoxybenzenes are inevitably the by-products of the composition of the `244 patent.  The cyclic ether used in the process of the `244 patent would not result in the change of the by-product listed in claim 1. 
Accordingly, instantly claimed composition would have been obvious over the composition made by the process of the `244 patent because they are made through substantially same process.  
In terms of the concentration between 0.1 and 10,000 or 1,000 ppm of the by-product, the `244 patent teaches optimization the reaction to reduce the by-product.  In addition, the `244 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255,195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Conclusions
Claims 1-5 are rejected.
Claims 6-16 are withdrawn.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731